Case: 4:18-cv-01243-RLW Doc. #: 143 Filed: 08/13/20 Page: 1 of 10 PageID #: 3289



                            UNITED ST ATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


DATHAN JACKSON,                                  )
                                                 )
        Plaintiff,                               )
                                                 )
   V.                                            )          No. 4:18-CV-1243 RLW
                                                 )
GENERAL MOTORS, LLC,                             )
                                                 )
        Defendant.                               )

                                MEMORANDUM AND ORDER

        This closed case is before the Court on Defendant General Motors, LLC's ("GM") Motion

for Bill of Costs (ECF No. 135), PlaintiffDathan Jackson's Opposition (ECF No. 136), and GM's

Reply in Support (ECF No. 138). The matter is fully briefed and ready for decision. For the

following reasons, the Court will order costs taxed in favor of GM as set forth below.

I. Background

        This was an action for employment discrimination. Plaintiff filed this action claiming that

his former employer, GM, terminated him for discriminatory reasons.             Plaintiffs Second

Amended Complaint (ECF No. 31) asserted federal and supplemental state law claims of disability

discrimination in violation of the Americans with Disabilities Act, 42 U.S.C. §§ 12101, et seq.

("ADA") (Count I), and the Missouri Human Rights Act, §§ 213.010, et seq., Mo. Rev. Stat.

(2017) ("MHRA") (Count III); retaliation in violation of the ADA (Count II) and MHRA (Count

IV); discrimination based on Plaintiffs exercise of rights under the Missouri Worker's

Compensation Law, § 287.780, Mo. Rev. Stat. (Count V); and race discrimination in violation of

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e,   et~    (Count VI), and

the MHRA (Count VII).
Case: 4:18-cv-01243-RLW Doc. #: 143 Filed: 08/13/20 Page: 2 of 10 PageID #: 3290



        On June 25, 2020, the Court granted GM's Motion for Summary Judgment in all respects

(ECF No. 133), entered Judgment in GM's favor, and assessed costs against Plaintiff. (ECF No.

134.)

II. Defendant GM's Bill of Costs

        GM filed a verified Bill of Costs (ECF No. 135) seeking the recovery of its taxable costs as

a prevailing party. GM seeks total costs of $11,738.86, as follows:

        •      Fees for transcripts                         $11,312.43
        •      Fees and disbursement for printing               426.43
               TOTAL                                        $11.738.86

        A. Legal Standard

        GM's request for its costs expended is governed by Rule 54(d) of the Federal Rules of

Civil Procedure and 28 U.S.C. § 1920. The Court must carefully scrutinize the claimed costs and

the support offered for them. Farmer v. Arabian Am. Oil Co., 379 U.S. 227, 232-33, 235 (1964);

Alexander v. Nat'l Farmers Org., 696 F.2d 1210, 1212 (8th Cir. 1982). "The party seeking to

recover costs must fully establish the amount of compensable costs and expenses to which it is

entitled." ABT Systems, LLC v. Emerson Elec. Co., 2016 WL 5470198, at *2 (E.D. Mo. Sept. 29,

2016) (cited case omitted). The taxation of costs under Rule 54( d) is permissive, but in the Eighth

Circuit there is a strong presumption the prevailing party is entitled to an award of costs.

Thompson v. Wal-Mart Stores, Inc., 472 F.3d 515, 517 (8th Cir. 2006). "As the losing party,

[Plaintiff] bears the burden of overcoming the presumption that [GM] is entitled to recover all

costs allowed by § 1920." Stanley v. Cottrell, Inc., 784 F.3d 454, 464 (8th Cir. 2015).

        Allowable costs in most cases are limited to the categories set forth in 28 U.S.C. § 1920,

and expenses not on the statutory list must be borne by the party incurring them. Crawford Fitting

Co. v. J.T. Gibbons, Inc., 482 U.S. 437 (1987); Brisco-Wade v. Carnahan, 297 F.3d 781, 782 (8th

Cir. 2002). Taxable costs under § 1920 include: (1) fees of the clerk and marshal; (2) fees for

                                                 2
Case: 4:18-cv-01243-RLW Doc. #: 143 Filed: 08/13/20 Page: 3 of 10 PageID #: 3291



printed or electronically recorded transcripts necessarily obtained for use in the case; (3) fees and

disbursements for printing and witnesses; (4) fees for exemplification and the costs of making

copies of any materials where the copies are necessarily obtained for use in the case; (5) docket

fees under 28 U.S.C. § 1923; and (6) compensation of court-appointed experts and interpreters

under 28 U.S.C. § 1828.

       B. Discussion

       The Court addresses Plaintiffs objections to GM's requested costs.

               1. Lack of Documentation

       Plaintiff objects that GM's Bill of Costs should be denied in total because GM did not

provide documentation to support its requested costs, and instead relies exclusively on the sworn

statement of its counsel. The latter statement is incorrect. In addition to the Declaration of its

counsel Sarah Kuehnel (ECF No. 135-1), GM's verified Bill of Costs is accompanied by an

Itemization of Costs (ECF No. 135-2) that lists the date, amount, vendor, and description of costs

incurred, including invoice numbers or check numbers. In response to Plaintiffs objection, GM

filed with its Reply copies of each invoice that supports the costs claimed in its Bill of Costs,

Amended Itemization, 1 and the Kuehnel Declaration.          (ECF No. 138-1, 138-2.)        Plaintiffs

objection based on lack of documentation is overruled.

               2. Fees for Transcripts Necessarily Obtained for Use in the Case

       GM seeks reimbursement for costs in the                 amount of $11,312.43         for   court

reporter/transcript fees for a number of stenographic and video depositions.




       1
          GM filed the Amended Itemization (ECF No. 138-2) to show two copy expenses totaling $82.02
that it inadvertently omitted from the original Itemization. The Bill of Costs includes the $82.02 copy
expense; thus, the total costs shown on the original Itemization did not match the Bill of Costs.

                                                  3
Case: 4:18-cv-01243-RLW Doc. #: 143 Filed: 08/13/20 Page: 4 of 10 PageID #: 3292



                       a.   Fees for Printed and Video Deposition Transcripts

       Plaintiff objects that GM seeks to recover costs for both stenographic and video

depositions of Plaintiff and his personal physician, Dr. Mounir Shenouda, but fails to show that

the duplicative video recordings were necessary for use in the case. Plaintiff states that GM did

not use any video references or citations in its summary judgment briefing, and both Plaintiff and

Dr. Shenouda could have been present to testify at trial.

       GM responds by quoting the Court's statement made in the Memorandum and Order

granting summary judgment: "Plaintiff has made an extraordinary effort in this case to create

factual disputes with respect to each of his causes of action, even as to seemingly extraneous

issues." (ECF No. 133 at 68.) GM then offers the following explanation as to why it believed the

video deposition was needed for purposes of Plaintiffs credibility and impeachment at trial:

               Plaintiffs version of the facts was often inconsistent with the
               overwhelming evidence, inconsistent with GM's business records,
               and inconsistent with his own prior versions of events. While the
               written transcript of Plaintiffs deposition accurately reflected
               Plaintiffs spoken words, it did not reflect his mannerism, facial
               expression, combative nature, and the length of time it took him to
               formulate responses -- all of which would have been crucial for
               impeachment purposes if this case had gone to a jury trial. Because
               credibility was not at issue at the summary judgment stage, it was
               unnecessary for GM to provide the video deposition to the Court.
               However, use of the video deposition would have been critical to
               GM's defense and Plaintiffs impeachment at trial.

(ECF No. 138 at 2-3.) GM adds that Dr. Shenouda's video deposition was taken at Plaintiffs

request, not GM's. Plaintiff has not controverted this statement.

       The Eighth Circuit has held that "§ 1920 permits taxation of the costs associated with both

printed and electronically recorded transcripts of the same deposition as long as each is

'necessarily obtained for use in a case."' Stanley, 784 F.3d at 466-67. The Eighth Circuit stated

there are many circumstances where both printed and electronically recorded transcripts of the


                                                  4
Case: 4:18-cv-01243-RLW Doc. #: 143 Filed: 08/13/20 Page: 5 of 10 PageID #: 3293



same deposition can satisfy the statute's "necessarily obtained for use in the case" requirement.

Id. at 466.

        The Court is extremely familiar with the record of this matter. In the context of this case,

GM establishes to the Court's satisfaction that Plaintiffs stenographic and video depositions were

both necessarily obtained for use in the case. The stenographic deposition was of significant

importance on summary judgment. Although GM did not rely on Plaintiffs video deposition on

summary judgment, this alone does not establish that the video deposition did not reasonably seem

necessary for use in the case at the time it was taken.          Plaintiffs credibility and potential

impeachment were not at issue in GM's summary judgment motion, but certainly would have been

addressed-and would likely have been of vital importance-at trial. GM's stated reason why the

video recording of Plaintiffs deposition would be critical for credibility and impeachment

purposes, had the case gone to trial, is consistent with the Court's knowledge of the record. In

connection with summary judgment, the Court carefully read Plaintiffs deposition transcript,

transcripts of interviews he had with GM representatives and of two appointments he had with Dr.

Gupta, Plaintiffs Declaration, and his responses to discovery requests including requests for

admissions. 2 With this degree of familiarity, the Court finds that Plaintiffs video deposition

would have been important at trial with respect to Plaintiffs credibility and for impeachment

purposes. GM has established to the Court's satisfaction that Plaintiffs video deposition, in

addition to his stenographic deposition, was necessarily obtained for use in the case.          This

objection is overruled.

        Plaintiffs objection to the taxing of costs for both the stenographic and video depositions

of Dr. Shenouda is overruled, as the record reflects that Plaintiff requested the deposition also be


        2
            See Memorandum and Order (ECF No. 133 at 5 & n.2).


                                                   5
Case: 4:18-cv-01243-RLW Doc. #: 143 Filed: 08/13/20 Page: 6 of 10 PageID #: 3294



taken on video. Cf. Buehrle v. City of O'Fallon, 2012 WL 579473, at *3 (E.D. Mo. Feb. 22,

2012) (plaintiffs objection to the taxing of costs for expedited deposition transcripts was meritless

where the plaintiff requested the expedited transcripts and the fees were paid by the defendant).

                      b.   Transcript of Plaintiffs Voice Recordings

       Plaintiff objects to the taxing of GM's requested cost of $1,280.68 for certified transcripts

of certain voice recordings taken by Plaintiff, for submission to the Court in support of its

summary judgment motion. Plaintiff asserts that the transcripts were not necessarily obtained for

use in the case because they were "purely investigatory," were made solely for discovery or

investigative purposes, were made for the convenience of counsel, and GM only referenced one

recording in its Memorandum in Support of its Motion for Summary Judgment.

       GM responds that the transcripts it used to support its summary judgment motion were not

made purely for the convenience of counsel. GM's counsel contacted the Court by email prior to

filing for summary judgment, with a copy to Plaintiffs counsel, to inquire "how the Court prefers

to receive voice recordings as a part of the record." (ECF No. 138-3 at 1.) The Court responded

through its law clerk, "I would suggest you provide either a CD or flash drive with the recordings

when you deliver the courtesy binder.      Also, a written transcript of the recordings would be

useful." (Id.) Based on the Court's guidance, GM had the voice recordings transcribed and

provided the transcriptions to the Court as part of its summary judgment motion.

       The transcripts were voice recordings Plaintiff made of ( 1) a crucial Disciplinary Interview

Plaintiff had on April 9, 2018, with UAW Committeeman Chris Welling and GM Labor Relations

Representative Rowena Rutledge, during which Plaintiff was informed that discipline for his

absence from work on January 16, 2018, would be termination of employment at Step 6 ofGM's

Document 8 attendance policy, see Memorandum and Order (ECF No. 133 at 20-21, 29 n.25), and

GM Exhibit 19; and (2) two interactions Plaintiff had with GM Plant Medical Director and former

                                                  6
Case: 4:18-cv-01243-RLW Doc. #: 143 Filed: 08/13/20 Page: 7 of 10 PageID #: 3295



Defendant Dr. Anil Gupta, recorded without Dr. Gupta's knowledge on March 1, 2018 (GM

Exhibit 21), and June 21, 2018 (GM Exhibit 25). (Id. at 33, 39.) Plaintiffs race discrimination

claims were based entirely on his allegations that Dr. Gupta treated Plaintiff unfairly based on his

race, Black. (Id. at 39.) The Court relied on and discussed the transcripts of the voice recordings

in the Memorandum and Order granting summary judgment.

           GM states that the voice recordings are hard to hear and understand because there is

significant shuffling and crackling, possibly due to Plaintiff having the recording device in a

concealing pocket or bag, and therefore it may have been difficult and time consuming for the

Court to find and understand the particular portions of the recordings cited in support of its

summary judgment motion. GM explains that it had the transcriptions prepared by a certified

court reporter as opposed to by a legal assistant, thus increasing the cost, "given Plaintiffs long

history in this case of disputing the authenticity of records maintained by GM in the ordinance

course of business, and his repeated denials of facts established by documentary evidence[.]"

(ECF No. 138 at 4, n.3.)

           The Court notes that the transcript of Plaintiffs recording of his Disciplinary Interview

with Welling and Rutledge prepared by the certified court reporter is sixty-four pages long and

includes frequent notations of "indiscernible," as to words or portions of conversation that the

reporter was unable to hear and transcribe. 3 The transcripts of Plaintiffs interactions with Dr.

Gupta are not as lengthy and contain fewer notations of "indiscernible," but also include words or

portions of conversation the court reporter could not hear and transcribe. The Court required GM

to submit a transcript of its voice recording evidence so that it could understand the evidence and




           3 See,   ~,   GM Exhibit 19 at 2, 4, 6, 8, 9, 10, 11, 12, 13, and continuing thereafter in similar
fashion.
                                                         7
Case: 4:18-cv-01243-RLW Doc. #: 143 Filed: 08/13/20 Page: 8 of 10 PageID #: 3296



so the record before it would be clear. 4 Otherwise, the parties would not have known what the

Court was able to hear and understand from the unclear voice recordings, and whether or not the

Court's understanding of what it heard was correct. Thus, they would have had no opportunity to

point out and correct any misunderstanding by the Court, which could have been prejudicial to

either party.

        For these reasons, Plaintiffs objections that the transcripts were purely investigatory, were

made solely for discovery or investigative purposes, and were made for the convenience of

counsel, are without merit. In the exercise of its discretion, the Court finds it is appropriate to tax

costs in favor of GM for the transcripts of voice recordings made by Plaintiff, because the Court

required their preparation, the transcripts were necessary for the Court to understand relevant

evidence that was created by Plaintiff, and the transcripts were necessary for purposes of

providing clarity in the record. Cf. Dindinger v. Allsteel, Inc., 853 F.3d 414, 431 (8th Cir. 2017)

(district court did not abuse its discretion by awarding costs for a RealTime transcript feed under

28 U.S.C. § 1920(2), where the case raised complex issues and the district court required counsel

to research issues of law and prepare additional filings during the trial).

                3. Fees and Disbursements for Printing

        Finally, Plaintiff objects that GM cannot recover taxable costs in the amount of $426.43

for fees and disbursements for printing because it has not adequately documented or itemized its

requested costs. Yaris v. Special Sch. Dist. of St. Louis County, 604 F. Supp. 914, 915 (E.D. Mo.

1985) (costs requested for reproduction must be "documented or itemized in such a way that this

Court can meaningfully evaluate [a] request.").




        4
         Although the Court's former law clerk stated in his response to GM's email inquiry that transcripts
of the voice recordings would be "useful," the Court's intent was to require GM to provide a transcription
of any voice recording submitted in connection with its summary judgment motion.

                                                     8
Case: 4:18-cv-01243-RLW Doc. #: 143 Filed: 08/13/20 Page: 9 of 10 PageID #: 3297



       GM responds that the printing costs are itemized in the Itemization and Amended

Itemization it filed with the Court, copies of all of the records for which GM seeks recovery of its

costs were produced to Plaintiff during the litigation, and the invoices supporting copy costs

associated with the records are attached to its Reply as Exhibit A. (ECF No. 138-1, 138-2.)

       Plaintiffs objection is meritless. GM has provided both itemization and documentation for

its requested copy costs. Each of the seven items at issue are clearly identified Missouri Human

Rights Commission and medical records concerning Plaintiff held by third parties.         GM was

required to pay the third parties to obtain Plaintiffs records and has provided copies of the

relevant invoices. Thus, the Court can determine that the records were necessarily obtained for

use in the case. The case Plaintiff cites is inapposite, as it concerned a prevailing party whose

request for copying costs was supported only by the cost per page and number of pages copied.

Finan v. Good Earth Tools, Inc., 2008 WL 1805639, at *11 (E.D. Mo. Apr. 12, 2008), affd, 565

F.3d 1076 (8th Cir. 2009) (information did not permit the Court to "evaluate whether the copies

were necessarily obtained for use in this case and the expense was reasonable.").

       C. Conclusion

       For the foregoing reasons, the Court will order GM's Bill of Costs taxed as requested.

       Accordingly,

       IT IS HEREBY ORDERED that Defendant General Motors, LLC's Motion for Bill of

Costs is GRANTED; costs will be taxed in its favor in the amount of Eleven Thousand Seven

Hundred Thirty-Eight Dollars and Eighty-Six Cents ($11,738.86). (ECF No. 135)




                                                 9
Case: 4:18-cv-01243-RLW Doc. #: 143 Filed: 08/13/20 Page: 10 of 10 PageID #: 3298



       IT IS FURTHER ORDERED that the Clerk of the Court shall tax costs in favor of

Defendant General Motors, LLC, and against Plaintiff Dathan Jackson, in the amount of Eleven

Thousand Seven Hundred Thirty-Eight Dollars and Eighty-Six Cents ($11,738.86).




                                             ~et/1Ah
                                              ONIE L. WHITE
                                             UNITED STATES DISTRICT JUDGE


Dated this   J~-/ILday of August, 2020.




                                             10
